         Case 1:18-cv-02933-DLC Document 222 Filed 11/13/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                         Lead Case No.: 1:18-cv-2933-DLC
  IN RE LONGFIN CORP. SECURITIES
                                                         CLASS ACTION
  CLASS ACTION LITIGATION




               LEAD PLAINTIFF’S NOTICE OF CLASS ACTION OPT-OUTS
       Class Representative Plaintiff Mohammad A. Malik, individually and on behalf of all

others similarly situated, hereby submits this Notice relaying to the Court that Plaintiff has

completed class notice per this Court’s Order on May 14, 2020. [ECF No. 210]. Following

potential class members’ receipt of the notice of class certification, Plaintiff received ten (10) opt-

out requests from thirteen (13) individuals within the 90-day opt-out period. The individuals who

have chosen to opt-out of this above-captioned Class Action are as follows:

           •    (1) Christopher Metzner of Florida;

           •    (2) Armond McKey of Texas;

           •    (3) Tammy McKey of Texas;

           •    (4) Radek Beneda of Prague, Czech Republic;

           •    (5) Leroy E. Kasper of Pennsylvania;

           •    (6) Linda L. Kasper of Pennsylvania;

           •    (7) Frederic Marechal of Tournefeuille, France;

           •    (8) Enver Muran of Bratislava, Slovakia;

           •    (9) Mark A. Ousley of Tennessee;

           •    (10) Joshua Lee Mann of Washington State;

           •    (11) Benjamin Jaxon Teichman of California;



                                                  1
     Case 1:18-cv-02933-DLC Document 222 Filed 11/13/20 Page 2 of 3




       •   (12) John Hancock of North Carolina; and

       •   (13) Teresa Hancock of North Carolina.



Dated: November 13, 2020                   Respectfully submitted,

                                           LEVI & KORSINSKY, LLP

                                           /s/ Donald J. Enright
                                           Donald J. Enright
                                           Adam M. Apton
                                           Elizabeth K. Tripodi
                                           1101 30th Street, N.W., Suite 115
                                           Washington, DC 20007
                                           Telephone: (202) 524-4290
                                           Fax: (202) 333-2121


                                       Attorneys for Class Representative Mohammad A.
                                       Malik and Class Counsel for the Class




                                          2
         Case 1:18-cv-02933-DLC Document 222 Filed 11/13/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed a true and correct copy of the foregoing document

with the Clerk of the Court using CM/ECF on November 13, 2020. I also certify that the foregoing

document is being served this day on all counsel of record via CM/ECF to all counsel so registered.




                                                      /s/ Donald J. Enright
                                                      Donald J. Enright




                                                 3
